Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This application is a continuation application of U.S. application 13/275,290 filed 10/17/2011.  See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
DETAILED ACTION
	The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 03/03/2021.  
Status of Claims
Claims 32, 33, 35, 37-39, 41, 42, 44, 46-51, 53, 55, and 57 were amended by Applicant.
Claims 31-57 are currently pending and have been rejected as follows.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
Priority
	Examiner noted Applicants claiming Priority from App# 13275290 filed 10/17/2011 Provisional 61503483 filled 06/30/2011 and Provisional 61502815 filled 06/29/2011.
IDS
	The information disclosure statement filed on 03/03/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
Response to Arguments
Applicant’s 03/03/2021 amendment necessitated new grounds of rejection in this action.
Response to 101 arguments 
       Examiner fully considered all 101 arguments but respectfully disagrees fining them unpersuasive and reincorporating all his findings & rationales at Non-Final 06/08/2020 p3-p4 ¶3, p7-p12 ¶1, and Final Act 12/03/2020 p.2-p.9, p.12-p.19.  
 Step 2A Prong One: Mathematical Relationships -
Remarks 03/03/2021 p.12 ¶2 concedes that recitation of “confidence level by weighing the series of responses” demonstrates that independent Claim 31 involves math but still argues that Claim 31 does not recites a mathematical concepts.
      Examiner fully considered the argument respectfully disagrees finding it unpersuasive 
      Examiner submits that the Final Act 12/03/2020 lists the claims as directed to “Certain Methods of Organizing Human activities”. Applicant argues “Mathematical Concepts” 
MPEP 2106.04(a) last ¶ states that: “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…” MPEP 2106.04(a)(2) I.A. also states “A mathematical relationship may be expressed in words”. 
	Here, far from just involving math, as alleged at Remarks 03/03/2021 p.12 ¶2, the “deriv[ing]” of “confidence level by weighing series of responses” is integral to the claimed invention because without “using confidence level” there will be no “determin[ing] a correct response for a particular task” which in turn will lead to no “present[ation]” of “test task”, “associated with subset of the multiple workers that provided responses that” also depend on math because they “fall below a threshold similarity to the correct response”. Without such math there would also not be a “receiv[ing]” of “response” and then no “compar[ison]” of “elements of each response to the correct response to determine an accuracy of each response to the test task”; “and” finally no “update, for each worker of the subset of the multiple workers, the stored information to include the accuracy of the response to the test task by each worker”. Simply said the “confidence level” appears intertwined in such a manner that the subsequent limitations, depend on it. Thus, it would appear that the claims could be construed as reciting or at least setting forth or describing the abstract Mathematical Concepts grouping expressed in words. MPEP 2106.04(a)(2)I.
	- Step 2A Prong One: Certain Methods of Organizing Human Activities -
Remarks 03/03/2021 p.12 ¶3 concedes that independent Claim 31 distributes tasks, generates test tasks, and presents test tasks over a computing network, but refutes that the claims recite, describe or set forth relationships or interactions occurring between people, and no workers follows rules or instructions and no actions are taken by humans.
Remarks 03/03/2021 p.13 ¶1 further asserts that not all activities between a person and computer fall within this grouping but fails to mention which ones do. 
certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping”. These certain activities are represented here by abstract steps as identified and mapped by Final Act 12/03/2020 p.12-p.13, which under MPEP 2106.04(a)(2) last ¶ supra, are found to remain abstract even when using computer and mobile phone [here “multiple computing devices associated with multiple workers” and “multiple disparate web-based platforms over a computing network”]. Such computer elements will be further tested as additional elements at subsequent Step 2A prong two and subsequent Step 2B. 
	For now following the Step 2A prong one guidance, Examiner submits that contrary to Applicant allegation at Remarks 03/03/2021 p.12 ¶3, the claims do set forth or describe actions taken by humans, in the form of “prior” and subsequent “responses”. Specifically, the disputed independent claims use “prior responses of multiple workers” and “receive” “responses” “to” “tasks” “from” “computing devices associated with multiple workers” to “generate” then “present” “test task” “to” “a subset of the multiple workers that provided responses that fall below a threshold similarity to the correct response for the particular task” “for evaluation of work quality of each worker of the subset of the multiple workers”.  
        Further in the subsequent limitation of “generating”, “presenting” and “comparing” of / with a “test task”, the claims also appear to set forth or describe various forms of teaching [i.e. testing] through following rules or instructions, set fort here by the “responses that fall below a threshold similarity to the correct response for the particular task”, “response responding to the test task from each worker of the subset of the multiple workers”, “compare elements of each response to the correct response to determine an accuracy of each response to the test task”; “and” “update, for each worker of the subset of the multiple workers, the stored information to include the accuracy of the response to the test task by each worker”.
	Thus it is believed that the claims still recite or at the very least set forth or describe the abstract exception. Step 2A prong one. 

- Step 2A Prong Two -
Remarks 03/03/2021 p.13 ¶3-p.14 ¶1 argues that the claims recite additional elements of “multiple computing devices associated with multiple workers” and “multiple disparate web-based platforms over a computing network”, this time to reflect an improvement to technology since the claim allows aggregation of devices across multiple web platforms and automatically generates test tasks across different platforms, when read in light of Original Spec ¶ [0032] as a specific improvement over prior systems, which could not scale as effectively because workers and devices were on disparate platforms.
	Examiner fully considered Applicant’s argument but respectfully disagrees finding it unpersuasive. First, with respect to Applicant’s reliance on Original Specification ¶ [0032], Examiner reminds Applicant that the claim itself must be evaluated to ensure that the claim itself reflects the disclosed improvement in technology or the computer itself. see MPEP 2106.04(d)(1) ¶2. This is consistent with Courts findings that “101 inquiry must focus on language of Asserted Claims themselves” as stated in “Synopsys, Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 2016 BL 344522 839 F3d 1138” citing Accenture Global Servs., GmbH 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F.3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry for a 101 analysis is to look to the claim”, citing “Content Extraction & Transmission LLC 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Wells Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
1343, 1346 113 USPQ2d 1354 (Fed. Cir. 2014)”: “We focus here on whether the claims of the asserted patents fall within the excluded category of abstract ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is consistent with MPEP 2103 I.C stating that the “claims define the property rights provided by patent, thus require careful scrutiny. The goal of claim analysis is to identify boundaries of protection sought by applicant and to understand how claims relate to and define what applicant indicated is the invention. USPTO personnel must first determine the scope of a claim by thoroughly analyzing the language of claim before determining if claim complies with each statutory requirement for patentability”. Simply said “[T]he name of the game is the claim”. see MPEP 2103 IC citing “In re Hiniker Co 150 F3d 1362 1369 47 USPQ2d 1523, 1529 Fed Cir 1998”.
	In any event neither Original Specification ¶ [0032] nor the claims themselves provide any technological details of an actual technological scalability. Instead, Original The access to multiple worker pools allows the job distribution platform access to a larger group of workers/contributors and enhances scalability and diversifies worker base”. Thus, the alleged scalability improvement appears focuses on distributing the job to more workers, which would correspond to an improvement in an entrepreneurial objective / abstract idea itself [i.e. larger group] rather than an actual improvement in technology. See details at Final Act 12/03/2020 p. 5.¶2 reincorporated herein, further corroborated by MPEP 2106.05(a) II: “it is important to keep in mind that an improvement in the abstract idea itself (e.g. fundamental economic concept) is not an improvement in technology”.
	MPEP 2106.05(f)(1) further cited “Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 1262-63, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)” to state that a similar wireless delivery of out-of-region broadcasting content to a cellular telephone via a network [akin here to “multiple computing devices” and “multiple disparate web-based platforms over a computing network”] did not save the claims from ineligibility. Examiner further points to MPEP 2106.05(f)(2) to remind Applicant that use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) does not integrate a judicial exception into a practical application, citing “Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)” for use of cellular telephone, and “TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)” for the combination of computer server and telephone unit. Similarly, claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application citing “Intellectual Ventures I LLC v Capital One Bank (USA), 792 F3d 1363,1367,115 USPQ2d 1636,1639 (Fed.Cir. 2015)”.
	MPEP 2106.05(f)(2) cited “FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)” to state that a process for monitoring audit log data [akin here to work data] that is executed on general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer does not integrate the abstract idea into a practical application. Unpoin closer 
Examination of “FairWarning” supra the Examiner notes that FairWarning contended that its system allowed for the compilation and combination of these disparate information 
	Alternatively, Examiner points to MPEP 2106.05(h) that cited “Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016)” where the Court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones). 838 F.3d at 1259, 120 USPQ2d at 1204.
	Based on such preponderance of evidence, Examiner believes that the individual or combination of “multiple computing devices associated with multiple workers” and “multiple disparate web-based platforms over a computing network” as additional elements recited in the claims do not reflect an actual improvement to technology, but represent forms of applying the abstract idea [MPEP 2106.05(f)] and/or forms of narrowing abstract idea to field of use or technological environment [MPEP 2106.05(h)]. These do not integrate the abstract idea into a practical application. Step 2A prong Two.  
- Step 2B -
Remarks 03/03/2021 p.14 ¶2 - p.15 ¶1 again argues in favor of “multiple computing devices associated with multiple workers” and “multiple disparate web-based platforms over a computing network”, this time as providing an inventive concept beyond what is well-understood, routine, or conventional because the combination, to improve 
Remarks 03/03/2021 p.14 ¶3 admits the statements of Original Specification ¶ [0006], ¶ [0033], ¶ [0035] that “online platforms exist for completion of tasks” as identified by the Final Act 12/03/2020 at p.17. However, Remarks 03/03/2021 p.14 ¶3 points to USPTO’s Example 34 to argue that even generic components can amount to significantly more when viewed in combination. Remarks 03/03/2021 p. 14 last ¶ further argues that like Example 32, Claim 1 of the Subject Matter Eligibility Examples, claim 31 includes additional elements that when combined, ensures that the claim amounts to significantly more than an abstract idea. Applicant again notes that claim 31 aggregates multiple disparate web-based platforms to enhance scalability of the platform, which is significantly more than existing online platforms for completion of tasks. Similar to how Example 32, claim 1, is eligible because it improves filtering content on the Internet, claim 31 is eligible because it improves scalability of crowdsourcing systems across multiple web-based platforms over a network. Thus, the claim is argued as also eligible at Step 2B.
	Examiner fully considered Applicant’s arguments but respectfully disagrees finding them unpersuasive. Examiner reincorporates the MPEP 2105.05(f) and/or (h) above and the findings and rationales of Final Act 12/03/2020 p.16 ¶3 - p.19 ¶4. If additional evidence would be require, Examiner would further test the “multiple computing devices associated with multiple workers” and “multiple disparate web-based platforms over a computing network” by also pointing to MPEP 2106.05  Eligibility Step 2B: Whether a Claim Amounts to Significantly More I. B. Examples Of How Courts Conduct The Search For An Inventive Concept. Specifically, the MPEP 2106.05   I. B. cites “Alice/Mayo” test where The Court identified the additional elements of using a computer to "create electronic records, track multiple transactions, and issue simultaneous instructions" [akin here to the functions of the argued “multiple computing devices associated with multiple workers” and “multiple disparate web-based platforms over a computing network”]  and that the product claims recited hardware such as a "data processing system" with a "communications controller" and a "data storage unit" (573 U.S. at 224-26, 110 USPQ2d at 1984-85). The Court considered the additional elements individually, noting that all computer functions were well-understood, routine, conventional activit[ies] previously known to the industry, each 573 U.S. at 225 (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). 
	Here, the intermediated or disparate setup of “multiple computing devices associated with multiple workers” and “multiple disparate web-based platforms over a computing network” does similarly represent an ordered combination of computer components that analogously recite a “distribut[ing]” & “receiv[ing]” of “tasks” and “responses” corresponding to the already identified abstract idea. 
	In fact MPEP 2106.05(d) cites “Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362” to corroborate that receiving or transmitting data over a network, including utilizing an intermediary computer to forward information are computerized functions that area well-understood, routine and conventional. MPEP 2106.05(d) further cites other corroborating case law such as “TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission)”; “OIP Techs, Inc, v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)”; and “buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”.
	Examiner further points to “Nice Sys. Ltd. v. Clickfox, Inc., 207 F. Supp. 3d 393 (D. Del. 2016), Court Opinion” where the Court similarly found the argued claims “directed to the abstract idea of cross-channel customer service, i.e., gathering customer information from one communication channel and using it to engage the customer via another communication channel. Indeed, cross-channel customer service is certainly "a fundamental economic practice long prevalent in our system of commerce," which more recently, with the proliferation of new communication channels such as social media, has become firmly established as "a building block of the modern economy" … “unlike in DDR Holdings, the problem the '955 patent purportedly addresses is not itself inherently limited to the specific technological environment claimed by the patentee, as Plaintiffs suggest. The communications channels generally implicated by cross-channel customer service and marketing are not so limited. Indeed, as the amounts of different customer service channels have increased with new technology, cross-channel customer service could implicate a number of different channels through which businesses communicate with customers. For instance, one could replace the Internet interaction sessions and call center claimed by the patent with a company's mobile application and a customer support representative communicating with the consumer via text message. Likewise, the challenges of cross-channel customer service can arise between brick-and-mortar stores and a company's national, centralized call center. Regardless of which two customer service channels are selected, the abstract idea is the same, cross channel customer service, i.e., providing customers with an integrated customer service experience across different communications channels”…” Unlike DDR, the challenges of maintaining a consistent, integrated customer service platform have existed as long as businesses have operated using multiple communications channels. While the proliferation of Internet and mobile technologies has no doubt provided new challenges for companies seeking to provide quality cross channel customer service, this does not render the problem addressed by the '955 patent an "Internet-specific" problem or one "rooted in computer technology."… “Here, the limitation to a specific technological environment is not inherent in the problem faced in cross-channel customer service, but is provided in the claims by the patentee. More specifically, the patentee made the deliberate choice to limit the claimed data gathering to being from "Internet Server Traffic" and to limit the subsequent recommendation to occurring when the consumer initiates contact with the contact center agent. (See, e.g., '955 patent , claim 1). Limiting the claims to these communication channels in this order—(1) gathering information from the Internet, then (2) communicating a recommendation via a contact center agent when the user initiates a call—does not provide an inventive concept to rescue an otherwise abstract idea. Indeed, the law is clear that a patentee cannot manufacture an inventive concept by claiming an abstract idea but limiting it to a specific technological environment. See, e.g.,  Alice, 134 S. Ct. at 2358 ("[T]he prohibition against patenting abstract ideas cannot be circumvented by attempting to limit the use of [the idea] to a particular technological environment." (quoting Bilski, 561 U.S. at 610-11 ); Intellectual Ventures, 792 F.3d at 1366 ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet"); Elec. Power Grp., [2016 BL 247416], 2016 U.S. App. LEXIS 13861 , [2016 BL 247416], 2016 WL 4073318 , at *4. Here, that is all that the '955 patent does. It takes the abstract idea of cross-channel customer service, and limits it to a specific context that is not all that limiting, where the customer browses the Internet and subsequently calls a business's contact center”.
	With respect to USPTO’s Example 32 and Example 34 as raised by Applicant at Remarks 03/03/2021 p.14 ¶3, Examiner reminds Applicant that all examples [including Examples 32, 34] issued by the Office in conjunction with the examining guidance are merely hypothetical and non-precedential and do not carry the weight of Court decisions and hence are not used as basis for a subject matter eligibility rejection. see USPTO “2019 PEG, 101 Examples 37-42 document entitled “Subject Matter Eligibility Examples: Abstract Ideas” p.1 ¶1 2nd sentence. “The examples below are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG” corroborating “May 2016 Update: Memorandum - Formulating a Subject Matter Eligibility Rejection and Evaluating the Applicant’s Response to a Subject Matter Eligibility Rejection”, p.5 ¶2 Section C: “USPTO issued examples in conjunction with the Interim Eligibility Guidance, including […] July 2015 Update Appendix I: Examples […]; These examples, many of which are hypothetical, were drafted to show exemplary analyses under the Interim Eligibility Guidance and are intended to be illustrative of the analysis only. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of Appeals for the Federal Circuit decisions, the examples do not carry the weight of court decisions. Therefore, the examples should not be used as a basis for a subject matter eligibility rejection.  
	In any event what hypothetically rendered Example 34 patent eligible at Step 2B was the combination of additional elements, namely the installation of a filtering tool at a specific location, remote from the end‐users, with customizable filtering features specific to each end user where the filtering tool at the ISP is able to identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account. Alternatively, what hypothetically rendered Example 32 eligible was a Fourdrinier machine which is understood in the art to have a specific 
	In this instant case however, there is nothing akin to any technological details of installation of a filtering tool at ISP level as in Example 34, or the Fourdrinier machine as in Example 32. Instead the additional computer-based elements simply apply the abstract idea [MPEP 2106.05(f) supra] and/or narrow the abstract idea to a field of use or technological environment [MPEP 2106.05(h) supra]. They also seem to execute functions that are well understood, routine and conventional [MPEP 2106.05(d) supra] 
	Accordingly Examiner believes that the argued additional elements do not provide significantly more than the abstract idea itself. Step 2B.    
	Therefore the claims are believed to be patent ineligible.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 57 has been amended to recite: “The method of claim 49, further comprising: suspending [[the]] a worker from performing additional tasks when the performance statistics of the worker does not meet a performance threshold”. 
	Claim 57 is thus now rendered vague & indefinite because there is no antecedent basis in such claim of parent independent Claim 59 for “the performance statistics”.
	Claim 57 is recommended, as an example only, to be amended to recite, among others: “The method of claim [[]] 55, further comprising: suspending a worker from performing additional tasks when the performance statistics of the worker does not meet a performance threshold” in a manner analogous to sister claims 39 and 48. 
Clarification and/or correction is are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) 
describe or set for the abstract idea except where strikethrough: “: (independent Claim 31) / “” (independent Claim 40):
	* “distribute multiple tasks to 
	* “receive a series of responses responding to the multiple tasks from 
	* “retrieve 
	* “derive a confidence level by weighing the series of responses 
	* “determine a correct response for a particular / first task of the multiple tasks using the confidence level, wherein the correct response includes a name and contact information associated with one of the multiple businesses”
	* “generate a test task by parsing out words and digits of the correct response for the particular task into component pieces of the name and the contact information associated with the one of the multiple businesses, and rearranging the component pieces into an incorrect result”; 
	* “present the test task  to  for evaluation of work quality of each worker of the subset of the multiple workers”;
	* “receive, 
	* “compare elements of each response to the correct response to determine an accuracy of each response to the test task”;  
	*145138757.12Application No.: 14/048,342 Attorney Docket No.: 073442-8005.USO3 “update, for each worker of the subset of the multiple workers, the 
(independent Claims 31, 40, 49)
- “wherein test task is presented among other jobs or tasks with each worker unaware of which of the presented jobs or tasks are being used to evaluate the work quality”                                  (dependent Claims 32, 41, 50)
- “evaluating, a worker by determining whether the worker has identified the correct response”.
(dependent Claims 33, 42, 51)
- “generating, ”                      (dependent Claims 34, 43, 52)
- “presenting the feedback message to a worker when the worker fails to respond to the test task correctly”         (dependent Claims 35, 44, 53)
- “selecting the first task for generation of the test task based on frequently received incorrect responses to the first task”.
(dependent Claims 36, 45, 54)
- “computing, a worker based on a performance of the worker on the test task and one or more other test tasks”;
- “generating a worker profile for the worker including an aggregate indication of job performance including the experience, competency and reliability of the worker”.

- “determining compensation for the worker based on the performance statistics”
(dependent Claims 38, 47, 56)
- “suspending the worker from performing additional tasks when the performance statistics of the worker does not meet a performance threshold”,
(dependent Claims 39, 48, 57)
    
    Examiner reincorporates all his findings and rationales at Non-Final 06/08/2020 p.9 ¶1 to p.12 ¶1 and Final Act 12/03/2020 p.3 ¶2 to p.9 and p.10 to p.19.
    Examiner further submits that said limitations still recite or at the very least describe or set forth the abstract “Certain Methods of Organizing Human Activities” grouping through what appears to be “Mathematical Relationships” expressed in words [here “derive a confidence level by weighing”, “fall below a threshold”, “accuracy of each response” at 
independent Claims 31,40,49 and “performance statistics”-dependent Claims 38,47,56]1. See MPEP 2106.04(a)(2) II. First, the series of responses to series of tasks received from each of multiple workers, do encompass an abstract set of instructions involving multiple people. The fact that such tasks and responses are respectively distributed and received from multiple computing devices over a computer network via multiple disparate web-based platforms is evidence that such functions correspond to activities between persons and computers. Yet, such activities may still fall within “Certain methods of organizing human activity” when tested at Step 2A prong one using MPEP 2106.04(a)(2) II. 
	Similarly the generation and presentation of test task to multiple workers that provided responses to correct response the particular task for evaluation of work quality of each worker of the subset of multiple workers, are tested per MPEP 2106.04(a)(2) II
and found to still describe or set forth “Certain Methods of Organizing Human Activities”. 	For example  fundamental practices [above as “compensation”- dependent Claims 38,47,56] and social activities, teaching through following rules or instructions [above as “determine correct response” followed by “generate” & “present” “test task” and “compare” “each response to correct response to determine accuracy of response to test task” at select first task for generation of test task on frequently received incorrect responses to first task”-dependent Claims 36,45,54], through relationships & interactions between people [above as “receive response to test task from each of subset of multiple workers”;  “update, for each worker of subset of multiple workers, information to include accuracy of response” at independent Claims 31,40, 49] including managing personal behavior [accuracy” vs “responses that “fall below threshold to correct response” at independent Claims 31, 40, 49; / “fails to respond to test task correctly” at dependent Claims 35, 44, 53; with dependent Claims 37, 46, 55 additionally adding “reliability” at generate “worker profile” as well as  “feedback message identifying the incorrect result” at dependent Claims 34, 43, 52; “present feedback message to worker when fails to respond to test task correctly” at dependent Claims 35, 44, 53] still fall within “Certain Methods of Organizing Human Activities”. 
	Same abstract rationales apply to behavior considerations on “worker unaware of which of presented jobs or tasks are being used to evaluate work quality”-dependent Claims 32,41,50, “frequently received incorrect responses to first task”-dependent Claims 36, 45, 54; and mitigation by corrective & punitive measures of “presenting feedback message to worker when fails to respond to test task correctly” at dependent Claims 35, 44, 53,  “select first task for generation of test task on frequently received incorrect responses to first task” at dependent Claims 36, 45, 54; “suspending worker” “when” “does not meet a performance threshold” at dependent Claims 39, 48, 57.
	 Finally the fact that the initial “tasks” were “distributed to” multiple computing devices associated with multiple workers via multiple disparate web-based platforms connected over a computing network and “response responding to test task” is “receiv[ed]” “from each computing device of subset of computing devices over computing network via multiple disparate web-based platforms” does not negate the claims from still reciting, or at least setting forth or describing the abstract idea because activities between persons and computers were found by MPEP 2106.04(a)(2) II to still fall within the “Certain Methods of Organizing Human Activity” grouping. Step 2A prong one. 
	Moreover, the merits of said “multiple computing devices” “via multiple disparate web-based platforms connected over a computing network” will be next investigated as additional computer-based elements. Specifically Examiner finds that   

	This judicial exception is not integrated into a practical application because the additional elements as initially strikethrough above (“processor(s) & memory instructions”, “multiple devices” “via” “multiple” “platforms” “connected over a computing network” as well as “repository over the computing network”), when considered under MPEP 2106.05(h) as cited by MPEP 2106.04(d) I show a limiting of the combination of collecting information, analyzing it, and displaying certain results of collection and analysis [argued above at Remarks 09/30/2020 p.14 ¶4-p.15 ¶2] to data related to a technological environment or field of use [argued at Remarks 09/30/2020 p.14 ¶4 -¶5 as “via multiple disparate web-based platforms connected over the computing network”]. Yet, this does not integrate the abstract idea into a practical application when tested per MPEP 2106.05(h) as cited by MPEP 2106.04(d)(I). Further the same MPEP 2106.05(h) states that monitoring audit log data [akin here to “test” “responses”, “accuracy” “correct[ness]” / “incorrect[ness]”] relates to transactions or activities that are executed in a computer environment [argued above at Remarks 09/30/2020 p.14 ¶4 -¶5 as “ via multiple disparate web-based platforms connected over the computing network”] and requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction [here via “test task” as argued at Remarks 09/30/2020 p.14 last ¶-p.15 ¶1] : (a) be performed using computer that receives & sends information over a network [argued above at Remarks 09/30/2020 p.14 ¶4-¶5 as “distribute”, “receive”, “retrieve” “via multiple disparate web-based platforms connected/over computing network”], (b) be limited to guaranteeing online transactions here [argued at Remarks 09/30/2020 p.14 last ¶ - p.15 ¶1 as “present test task over computing network to a subset of computing devices associated with subset of multiple workers that provided responses that fall below threshold similarity to correct response for particular task via multiple disparate web-based platforms], are limitations that simply attempt to limit use of the abstract idea to computer environments, which again do not integrate the abstract idea into a practical application when tested per MPEP 2106.05(h) as cited by MPEP 2106.04(d)(I).
	Examiner also relies on MPEP 2106.05(f) as cited by MPEP 2106.04(d) I, to submit that applying the business method (here “evaluation of work quality of each worker of the subset of the multiple workers” “including inquirie(s) for listing information associated with multiple businesses” at independent Claims 31, 40, 49) or mathematical algorithm (here “test task” on ”words” & “digits”, “accuracy”, “frequencies”, “confidence level” etc.) to perform economic tasks (as identified above) or other tasks to transmit data (here “distribute” “tasks”), store data  (here “stored thereon”,  “stored information”, “a test data repository”) receive, (“receive response”, “retrieve stored information”) similarly do not integrate the abstract idea into a practical application when tested per MPEP 2106.05(f) as cited by MPEP 2106.04(d)(I).
	As iterated by MPEP 2106.05(f), the use of a computer or other machinery in its ordinary capacity for economic or other tasks i.e. receive, store, or transmit data [similarly argued at Remarks 09/30/2020 p.14 ¶4- p.15 ¶2] as well as monitoring audit log data [akin here to “test” “responses”, “correct[ness]”, “accuracy”] executed on a general-purpose computer [argued at Remarks 09/30/2020 p.14 ¶4-¶5 as “ via multiple disparate web-based platforms connected over the computing network”] and requiring use of software to tailor information [akin here to “test task by parsing out words and digits of the correct response for the particular task into component pieces of the name and the contact information associated with the one of the multiple businesses, and rearranging the component pieces into an incorrect result”] and provide it to the user on generic computer [akin here to “present the test task over the computing network to a subset of computing devices associated with a subset of the multiple workers”] also does not integrate the abstract idea into a practical application when tested per MPEP 2106.05(f) as cited by MPEP 2106.04(d)(I).
	Examiner could further point on MPEP 2106.05(g) as cited by MPEP 2106.04(d) I to submit that selecting a particular data source or type of data [argued as particular task at Remarks 09/30/2020 p.14 last ¶] to be manipulated [argued for evaluation of work quality at Remarks 09/30/2020 p.14 last ¶], such as selecting information, based on types of information and availability of information [here “receive” “responses” “to multiple tasks” “associated with multiple workers”; “retrieve stored information relating to respective experience, competency, reliability determined from prior responses of the multiple workers”] in technological environment [akin here to “from each computing device of subset of computing devices over computing network via multiple disparate web-based platforms”, “via multiple disparate web-based platforms connected over computing network”; “from test data repository over computing network”], for collection [akin here to “receive” “response responding to test task from each worker of subset of multiple workers”], analysis [akin here to “determine a correct response for a particular task of the multiple tasks using confidence level”, -2- 148522764.1Application No.: 14/048,342”Docket No.: 073442-8005.USO3generate test task by parsing out words and digits of the correct response for the particular task into component pieces of the name and the contact information associated with the one of the multiple businesses, and rearranging the component pieces into an incorrect result”, “compare elements of  each response to correct response to determine accuracy of each response to test task”] and display, [here “present test task over computing network to a subset of computing devices associated with a subset of the multiple workers that provided responses that fall below threshold similarity to correct response for particular task via multiple disparate web-based platforms for evaluation of work quality of each worker of the subset of the multiple workers”] as well as consulting and updating an activity log [akin here to “update, for each worker of the subset of the multiple workers, the stored information to include the accuracy of the response to the test task by each worker”] could perhaps be viewed as extra-solution activities which again do not integrate the abstract idea into a practical application when tested per MPEP 2106.05(f) as cited by MPEP 2106.04(d)(I).
	Based on reliance of MPEP 2106.05 (h), (f), and if necessary MPEP 2106.05(g) cited by MPEP 2106.04(d) I, Examiner finds that individual or combination of the above additional, computer-based elements, perform computer functions that do not integrate the recited abstract idea into a practical application (Step 2A prong two).
--------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) and (h) as options for evidence. Assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, as perhaps necessitated by MPEP 2106.05(g), Examiner would further point to MPEP 2106.05(d), demonstrating that receiving or transmitting data over a network
including utilizing an intermediary computer or network to forward information [akin here to “receive” & “distribute” “via multiple disparate web-based platforms connected over a computing network” at independent Claims 31, 40, 49] and electronic recordkeeping / storing and retrieving information in memory (akin here to “from test data repository over computing network” “retrieve stored information relating to respective experience, competency, and reliability determined from prior responses of the multiple workers”; “update, for each worker of subset of multiple workers, the stored information to include accuracy of response to test task by each worker” at independent Claims 31, 40, 49) as well as  arranging hierarchy of groups & sorting information [here “receive” “responses” “to multiple tasks” “associated with multiple workers”; “retrieve stored information relating to respective experience, competency, reliability determined from prior responses of the multiple workers”], remain well understood routine and conventional. The same can be said about recording customer’s order / gathering statistics [preponderantly recited here as “responses”], presenting offers [akin here to “presenting test task over computing network to a subset of computing devices associated with a subset of the multiple workers that provided responses that fall below a threshold”], performing repetitive calculations [akin here to “for each received response”, “comparing”, “elements of response to correct response to determine an accuracy of the response to the test task”], and determining estimated outcome [akin here to “responses that fall below a threshold similarity to the correct response”, ”determine an accuracy of the response to the test task”].
	Also assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would further point to MPEP 2106.05(d)(I), citing
Original Spec ¶ [0006] “Crowd sourcing is a growing industry, and online platforms exist for completion of tasks and microtasks. Labor-on-demand platforms provide APIs for application development and an international payment infrastructure for the deployment and implementation of crowd sourced tasks”.
Original Spec ¶ [0033]: “The channels 110 through which labor can be identified can include by way of example, but not limitation, Amazon Mechanical Turk, Give Work, SamaSource, Trial Pay (e.g., a virtual currency provider), third party social networks (e.g., Facebook, Twitter, LinkedIn, MySpace, third-party social network server 112) or gaming platforms (e.g., Gambit, Prodege, etc.)
Original Spec ¶ [0035]: “In some instances, the host server 100 utilizes an online gaming service or platform (e.g., through a third-party gaming server 110 or other partnering platform) through which to distribute tasks or unit jobs and tasks. Gaming services which provide games to various types of online or web-based platforms can also be partnered with the host server 100 of the job distribution platform. Note that the host server 100 may also host gaming services via one or more gaming platforms. The unit jobs can be distributed to gainers or other visitors on the gaming platform” etc.
Original Spec ¶ [0041] “In addition, communications can be achieved via one or more networks, such as, but are not limited to, one or more of WiMax, a Local Area Network (LAN), Wireless Local Area Network (WLAN), a Personal area network (PAN), a Campus area network (CAN), a Metropolitan area network (MAN), a Wide area network (WAN), a Wireless wide area network (WWAN), enabled with technologies such as, by way of example, Global System for Mobile Communications (GSM), Personal Communications Service (PCS), Digital Advanced Mobile Phone Service (D-Amps), Bluetooth, Wi-Fi, Fixed Wireless Data, 2G, 2.5G, 3G, 4G, IMT-Advanced, pre-4G, 3G LTE, 3GPP LTE, LTE Advanced, mobile WiMax, WiMax 2, WirelessMAN-Advanced networks, enhanced data rates for GSM evolution (EDGE), General packet radio service (GPRS), enhanced GPRS, iBurst, UMTS, HSPDA, HSUPA, HSPA, UMTS-TDD, 1xRTT, EV-DO, messaging protocols such as, TCP/IP, SMS, MMS, extensible messaging and presence protocol (XMPP), real time messaging protocol (RTMP), instant messaging and presence protocol (IMPP), instant messaging, USSD, IRC, or any other wireless data networks or messaging protocols”.
Original Spec ¶ [0049]: “As used herein, a module, a manager, an agent, a tracker, a handler, a detector, an interface, or an engine includes a general purpose, dedicated or shared processor and, typically, firmware or software modules that are executed by
the1473442-8005 USO2/LEGAL28047832 2 PATENTAttorney Docket No 73442-8005 USO3processor. Depending upon implementation-specific or other considerations, the module, manager, tracker, agent, handler, or engine can be centralized or its functionality distributed. The module, manager, tracker, agent, handler, or engine can include general or special purpose hardware, firmware, or software embodied m a computer-readable (storage) medium for execution by the processor” etc. 
Original Spec ¶ [0079] similarly recites: “As used herein, a module, a manager, an agent, a tracker, a handler, a detector, an interface, or an engine includes a general purpose, dedicated or shared processor and, typically, firmware or software modules that are executed by the processor. Depending upon implementation-specific or other considerations, the module, manager, tracker, agent, handler, or engine can be centralized or its functionality distributed. The module, manager, tracker, agent, handler, or engine can include general or special purpose hardware, firmware, or software embodied in a computer-readable (storage) medium for execution by the processor” etc.
Original Spec ¶ [00108] “As used herein, a module, a manager, an agent, a tracker, a handler, a detector, an interface, or an engine includes a general purpose, dedicated or shared processor and, typically, firmware or software modules that are executed by the processor. Depending upon implementation-specific or other considerations, the module, manager, tracker, agent, handler, or engine can be centralized or its functionality distributed. The module, manager, tracker, agent, handler, or engine can include general or special purpose hardware, firmware, or software embodied in a computer-readable (storage) medium for execution by the processor” etc.
Original Spec ¶ [00159] similarly recites: “In general, the routines executed to implement the embodiments of the disclosure, may be implemented as part of an operating system or a specific application, component, program, object, module or sequence of instructions referred to as computer programs. The computer programs typically comprise one or more instructions set at various times in various memory and storage devices in a computer, and that, when read and executed by one or more processing units or processors in a computer, cause the computer to perform operations to execute elements involving the various aspects of the disclosure” etc.
Original Spec ¶[00161]“Further examples of machine-readable storage media, machine-readable media, or computer-readable (storage) media include, but are not limited to, recordable type media such as volatile and non-volatile memory devices, floppy and other removable disks, hard disk drives, optical disks (e.g., Compact Disk Read-Only Memory (CD ROMS), Digital Versatile Disks, (DVDs), etc.), among others, and transmission type media such as digital and analog communication links, similar ¶ [0050], 
- In Conclusion -
Claims 31-57 although directed to statutory categories (“system” or machine, “non-transitory medium” or computer “product”, “method” or process) they still recite, describe or at least set forth, the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). 
	Thus, Claims 31-57 are not patent eligible. 

---------------------------------------------------------------------------------------------------------------------
Examining Claims with respect to prior art  
Claims 31-57 overcome prior art on record, with the following being the Examiner’s reincorporated statement of reasons for overcoming the prior art. The closest prior art of: 
Modica et al, US 20090231134 A1 generally discloses the generation of incorrect results to test subjects operating x-ray inspection or scanning equipment at airports for example (see Modica ¶ [0003]). Specifically Modica merges threat object into non-threat baggage displayed at the monitor (see Modica ¶ [0010]). However, neither Modica nor any other prior art on record teaches alone or in combination:  
- “generating/ generate a test task by parsing the correct response for the particular / first task into component pieces of the name and the contact information associated with the one of the multiple businesses, and rearranging the component pieces into an incorrect result”, with the “correct response” “determin[ed]” “using a confidence level” previously “derived” by weighing the series of responses of the multiple workers based on the stored information” “relating to respective experience, competency, and reliability determined from prior responses of the multiple workers;” (bolded emphasis added) recited in independent Claims 31,40,49. Dependent Claims 32-39, 41-48, 50-57 overcome the prior art by dependency to parent Claims 31, 40, 49.
---------------------------------------------------------------------------------------------------------------------
	Finally, Examiner also cautions that the combination of the above features that overcame the prior art remain constituents of the abstract idea itself (Step 2A prong one) and do not necessarily confer subject matter eligibility under 35 USC 101.  
Conclusion
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	March 17th, 2021 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2106.04(a) last ¶ states that: “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…” MPEP 2106.04(a)(2) I.A. also states “A mathematical relationship may be expressed in words”.